Exhibit 10.2

Manitex International Acquires

Badger Equipment Company for $3 Million

New 30-Ton Rough Terrain Crane Leads Product Expansion Into New Niche Markets

Bridgeview, IL, July 13, 2009 — Manitex International, Inc. (Nasdaq: MNTX), a
leading provider of engineered lifting solutions including boom truck cranes,
rough terrain forklifts and special mission oriented vehicles, today announced
that it has acquired Badger Equipment Company, a Winona, Minnesota-based
manufacturer of specialized rough terrain cranes and material handling products.
Terms of the acquisition included $250,000 in Manitex common stock and a $2.75
million five-year note bearing interest at six percent, for an aggregate
purchase price of $3 million. Badger, which was acquired from Avis Industrial, a
privately held company, had revenues of approximately $10 million, EBITDA of
approximately $500,000, and positive net income in 2008.

Earlier this year, Badger Equipment announced plans to introduce a new line of
specialized high quality rough terrain cranes, including a 30-ton model to its
national dealer-base, with expected shipments to begin in the second half of
2009. This will be an excellent addition to Manitex’s product line, primarily
serving the needs of the construction, municipality, and railroad industries,
Manitex anticipates that the launch will remain on schedule, with initial
shipments expected this current quarter.

David J. Langevin, Chairman and CEO of Manitex International commented, “We are
excited to add another niche product line to the Manitex family. The acquisition
of Badger’s specialized product lines will expand our market opportunities,
through offering new product lines to our current dealers, and expanding our
dealership network. We are particularly excited about the opportunity to
introduce the new 30-ton rough-terrain crane, which we will begin to ship
against orders in-hand in this current quarter. We anticipate moderate revenue
and cash flow contributions in the second half of this year from Badger, with
more substantial impact occurring in following years, primarily driven by the
strength of this new product’s launch.”

Badger Equipment commenced operations in 1945 and has manufactured and sold more
than 10,000 units since its inception. Its specialized earthmoving, railroad,
and material handling equipment, parts, and other products, have been marketed
under the Badger, Little Giant, Burro-CFT, Cullen FriestedtT, Western CullenT,
and BurroT brand names. The Cullen-Friestedt’s branded equipment dates back to
1907.

About Manitex International, Inc.

Manitex International, Corp. is a leading provider of engineered lifting
solutions including boom truck cranes, rough terrain forklifts and special
mission oriented vehicles. Our Manitex subsidiary manufactures and markets a
comprehensive line of boom trucks and sign cranes. Our boom trucks and crane
products are primarily used in industrial projects, energy exploration and
infrastructure development, including roads, bridges, and commercial
construction. The Manitex Liftking subsidiary, which includes the Noble forklift
product line, manufactures and sells a complete line of rough terrain forklifts
and special mission oriented vehicles, as well as other specialized carriers,
heavy material handling transporters and steel mill equipment. Manitex
Liftking’s rough terrain forklifts are used in both commercial and military
applications.

— more —



--------------------------------------------------------------------------------

Forward-Looking Statement

Safe Harbor Statement under the U.S. Private Securities Litigation Reform Act of
1995: This release contains statements that are forward-looking in nature which
express the beliefs and expectations of management including statements
regarding the Company’s expected results of operations or liquidity; statements
concerning projections, predictions, expectations, estimates or forecasts as to
our business, financial and operational results and future economic performance;
and statements of management’s goals and objectives and other similar
expressions concerning matters that are not historical facts. In some cases, you
can identify forward-looking statements by terminology such as “anticipate,”
“estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “we believe,”
“we intend,” “may,” “will,” “should,” “could,” and similar expressions. Such
statements are based on current plans, estimates and expectations and involve a
number of known and unknown risks, uncertainties and other factors that could
cause the Company’s future results, performance or achievements to differ
significantly from the results, performance or achievements expressed or implied
by such forward-looking statements. These factors and additional information are
discussed in the Company’s filings with the Securities and Exchange Commission
and statements in this release should be evaluated in light of these important
factors. Although we believe that these statements are based upon reasonable
assumptions, we cannot guarantee future results. Forward-looking statements
speak only as of the date on which they are made, and the Company undertakes no
obligation to update publicly or revise any forward-looking statement, whether
as a result of new information, future developments or otherwise.

 

Company Contact   Manitex International, Inc.   Hayden Communications David
Langevin   Peter Seltzberg or Brett Maas Chairman and Chief Executive Officer  
Investor Relations (708) 237-2060   212-946-2849
djlangevin@manitexinternational.com   peter@haydenir.com